 

Case 7:20-mc-01220 Document 1-2 Filed on 12/04/20 in TXSD Page 1 of 11

Dec. 4th, 2020

To: Honorable Judge ~
1701 W. Bus. 83 — McAllen, TX

From: Miguel Valadez
2013 Ash Circle — Edinburg, TX
Phone #: 956-777-9044

Complaint: Civil Rights Violations

j, Miguel Valadez, born March 26, 1967, am a victim of Electrical Harassment in form of
Torturing by — Electrical energy running through my body and burning me on my skin, and
electrical energy running through inside my body that is causing internal damage, to my muscle
tissue and kidneys, sleep deprivation, high frequency tones in my bedroom and kitchen), Gang
Stalking, Physical, Mental, Emotional, and Psychological Torture.

This harassment is being conducted by the DEA Agency. When the DEA launches an
investigation, they are authorized to use the full force of the Specialized Operations Division
also known as the SOD, the NSA and the FBI.

The Special Agent in charge has to be Steven Whipple from the Houston Division. There are two
Special Agent in Charge that operate the State of Texas. Mr. Whipple is the Agent in Charge of
the McAllen Division. There would be no investigation of this capacity without him given the
approval. That is why he is listed as defendant, in addition to the tenant who lives next door to
me @ 2017 Ash Circle. When ! moved into this area, the next door neighbor at 2017 Ash Circle
was a female who drove a red Toyota. A few days after | moved into my residence at 2013, this
lady had a garage sale and then disappeared. The next day cars were in and out of that house,
driving two silver cars. | have never seen the tenant, | have gone next door and knocked on the
door on more than several occasions, but nobody will answer the door. Til this day, | don’t
know who is lives in that residence. However, people at night and day, come into the roof and
my attic from his yard. That is one reason | have that tenant listed as a defendant.

| have taken complete notice of this intense Surveillance on me since 01/01/2019. Their tactics
is to use Electrical Harassment by gaining entrance into your attic and staying up there 24/7,
shift after shift and using Direct Energy Weapons that penetrate through walls and ceilings. |
 

Case 7:20-mc-01220 Document 1-2 Filed on 12/04/20 in TXSD | Page 2 of 11

have video of them up there, but they look like aliens and all you see it lights blinking and
shadows. | have a $75 dollar camera trying to compete with the highest technology the Govt
has to offer at this date and time....I Have pictures verifying the physical torture they have
committed on me. From head to ears and most importantly my Buttocks. | don’t have pictures
of the electronic equipment they use, but them putting in hospital is proof for me...The Doctors
can’t explain it, but just say | am a reaction to my medicine...But that is the why..

They continue the violation of civil rights by Gang Stalking by using a large network of citizens to
spy on me everywhere | go. This is a full army of the Government agencies against one person,
Me, Miguel Valadez.

| am challenging these agencies to produce one piece of physical evidence of their surveillance,
any tap wired conversations of any kind to prove their continued investigation, that does not
only include investigation techniques but also includes violation of Civil Rights and electrical
harassment that they turn into Torture.

| have been a healthy man for 50 years and in the past two years, I have been hospitalized on
three different occasions from 01/10/19, 02/01/2019 and 10/22/20...

The Electrical Harassment using electrical energy that ran and continues today to be ran
through my body has cause muscle tissue damage and renal insufficiency. At one point my
Troponin levels were extremely high and | was rushed by ambulance to emergency because |
was having a small stroke.

{am including a motion for Ex Parte request. Why? Because | will suffer immediate and
irreparable injury if notice is given to this Agencies. From experience, they will retaliate against
me and use their electronic harassment more frequently and with much more intense torture.
Every time | have called the cops or tried to get help, or confronted them, they have retaliated
with more electronic torture. After talking to someone for help, they have put holes on my car’s
radiator, have flatten my tires twice, always causing to have an accident on the freeway, and
gone to the extent and flattened by spouse’s vehicle. |

Your Honor, this is happening everyday...this energy was used on me this morning. They are
killing me and trying to ruin my kidneys. The Doctors said | am at a Stage 3 on Kidney...the
highest stage is 5. 1 am not a diabetic. | am in good physical condition, that has to endure this
injustice. | don’t know how long my body is going to withstand this before It gives in. | have two
grandchildren | want to see grow up. Your Honor, this is a true story and desperately need your
assistance in saving my life.

Respectfully, Miguel Valadez
 

 

 

Case 7:20-mc-01220 Document 1-2 Filed on 12/04/20 in TXSD_ Page 3 of 11

direct energy weapons from the ceiling to shoot down the energy to any part of my body. They
have tried to cripple by attacking my joints and my hips which is extremely painful at the time
and afterwards and pain last for days.

Your Honor, Please help me. | have attached pictures of the torture and { have videos that the
police are currently reviewing. More specific Officer Maurice L...The police say this is a mental
issue which is Ludacris. Officer Maurice called me last night and said he is reviewing the videos
and does see some very strange things happening and see shadows all over the place...It takes
an army to be in the attic because they need people to pass oxygen lines and cooling lines to
the agents that are doing the torturing...

Sincerely and Respectfully,

Nex & f A Vat”
Miguel Valadez

2013 Ash Cir.

Edinburg, TX

956-777-9044
Case 7:20-mc-01220 Document 1-2 Filed on 12/04/20 in TXSD Page 4 of 11

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

UNITED STATES DISTRICT COURT

for the
Se Uv “District of [-A4as
Me Allep— Division

 

Miguel Angel Valader

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

-V-

 

 

DEA-Speeral gent Stolen whipple

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

I. The Parties to This Complaint
A. The Plaintiff(s)

eee ee ee

Case No.

 

(to be filled in by the Clerk’s Office)

Request - Wry Teial

COMPLAINT AND REQUEST FOR INJUNCTION

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

 

 

 

 

 

B. The Defendant(s)

 

needed.
Name Miquel Angel Valeder
Street Address pW j zs toh Cir cle
City and County Edinhura = Heida lao
State and Zip Code Telas = T7$S°34
Telephone Number IsB- 777-404 “ut
E-mail Address

ValadetMiryve) 14 O.Yaheo. com

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Page 1 of 6
 

 

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

IL

Case 7:20-mc-01220 Document 1-2 Filed on 12/04/20 in TXSD Page 5 of 11

 

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

ederal question [| Diversity of citizenship .

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

FE ’ R _CurP :
B. If the Basis for Jurisdiction Is Diversity of Citizenship

1. The Plaintiffs) \ we

a. If the plaintiff is an individual
The plaintiff, (name) , is a citizen of the

 

State of (name)

 

b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name) ,

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s) p |A

 

 

a. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Oris a citizen of
(foreign nation)

 

Page 3 of 6
 

Case 7:20-mc-01220 Document 1-2 Filed on 12/04/20 in TXSD Page 6 of 11

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

Defendant No. 1

 

 

 

 

 

 

Name Steven wh ppl Z

Job or Title (if known) be EX Specia L Agent la Chalge- Pasha.
Street Address

City and County Leevs bn — f-arri Ss

State and Zip Code —

Telephone Number ~~

E-mail Address (if known) —

 

Defendant No. 2

 

 

 

 

 

 

Name . Fenant-(. peo(7 Ashoir- Eth berg 7x
Job or Title (known) Un kK Nnown —

Street Address Jol FT Ash OF rele ~Ea. ub wes WAS

City and County tad, Wb vra LEnda / g oOo

State and Zip Code THK ° FSES>3F

Telephone Number vilin 3.00 -——

E-mail Address (if known)

 

Defendant No. 3

Name wa

 

 

 

 

 

 

Job or Title (f known) AY Lf
Street Address } via S/S.
City and County ri SL

State and Zip Code /
Telephone Number SL

E-mail Address (if known) Sf

 

| £ :
Defendant No. 4 \ pf
Name \V
Job or Title (if known) Jf
Street Address J
City and County J
State and Zip Code /
Telephone Number /
E-mail Address (if known)

 

 

 

 

 

 

Page 2 of 6
 

 

Case 7:20-mc-01220 Document 1-2 Filed on 12/04/20 in TXSD Page 7 of 11

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

 

 

b. If the defendant is a corporation rl oe
The defendant, (name) , is incorporated under
the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) ;

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy’ [pe

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

 

Td. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the injunction or other relief sought. State how each defendant
was involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights,
including the dates and places of that involvement or conduct. If more than one claim is asserted, number each
claim and write a short and plain statement of each claim in a separate paragraph. Attach additional pages if
needed.

A. Where did the events giving rise to your claim(s) occur?

| te 1 0- Pe,
j. 1103 Letlaghon Circle -Fs- Edinburg iTH- 7853 4 - - pdm (-1 .e Fre,
1.2013 wsh Citele - Edtnbog, TL Th ys3g- from (0-740 Fo Presen

 

B. What date and approximate time did the events giving rise to your claim(s) occur?
hb te l-77lG emerging | Afferneon EV ening 4 9 Mg ht AY hours aAay
Tdays awack, Tepent eyt door at Abd sh meny people came
(n anel per oe of hs Apt: Thee 944 and fretoss +d ‘Can grossed 00°F
tow afartnont to Infher, elec IC Vlog, clntal MarressiaaT af gang Sta] kin gf Th
person meved in nog Lf meved Tb. ay Aff. io My spouse « cot.
a1 pee -F~- 1G -Meraingt 2 Llernoon, Bening = yl ght FY foers aday : > day's av
Yen tprough Holidays. Lei tsh Gir Adedy Itved there~ within a woek she
heat pot and another Lenesk and 1 vel | this | been unable +o
thys Person. W han { go Knock at oloa tebraly never ANngw ors, |
oy lamnediolol gained eccass to om Athie and Started immediokN
ele ranicelly hire $F a » Bang stalling _

Page 4 of 6
 

Case 7:20-mc-01220 Document 1-2 Filed on 12/04/20 in TXSD Page 8 of 11

Pro Se 2 (Rev. 12/16) Complaint and Request for Injunction

C. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

L used drugs for 4 short feriszel of hiner Caus ing urdercovor Cops 40
Take police, They Herbed svrJ/ellence- obbalng (Gaal wattoats for set
OP Cameras mic raphoses -ardl whatever of<2. its $e0en +042 Years and peor aa
age piesa of M2 being 4 drug clealor, CO/SP\tofo/ of olin U3 NG Mugs .t MVE

é

drugs (* hee Years. . ,
~w hate Kee z me~Z- Was va anhhve-fo he. electroaicaly Herre ssc tortere

Fiisi —Qa) Ynglly = - ‘ J Righ'
- vo mea ee oe he enraily of fris lajustce and Hi Latbion af Gv!) Right,

_ bea Hes netwark oF Informents who falfew, Yoo arovach Melabbors pow wherts
4 a 4 237 wack,

IV. Irreparable Injury

 

Explain why monetary damages at a later time would not adequately compensate you for the injuries you
sustained, are sustaining, or will sustain as a result of the events described above, or why such compensation

ee Ta in bir. banger we tapeak. The. electrone Hevrassifert Hes Caves)
40Yere Med: cal bamgge 4° “ lake nal body repsns and Back ‘ona has re ro

Py 6 Yi Aes ° . ; D Q : Vad 2
Bo nents Ue TIES, mEkbes al sesecol one the pare TS LO a
40 Layee eyhreme boda W Inyuey aadlor . When lqo this Jord tes The energy
t AeA Know 6 Hhet-wl bolas? fine bat can endote ( ‘one y causes my bidy
Frey pok -+irrough ey body Can Plinect on mer are ones cart help me
TaN eee lee Moncey Cv help me lafer tor counseling ard PAYi9 cles]

bills.
Vv. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages. | menarth damage due 40 thet

my pinisieal dedy and labecnal organs Mle Peres 5 fo poview AA poste

: : tt ask the ee uyt— oo
lect chon ancl Gaitg Stalking frome mv atic and Lome | hoe Me 21 oF

1 7 "Gata stallevg fro my tlh |
| mmedioley tie leckroaie- YarrsZ stem: AO emobina) Porture conbnses £6 |
ic therfaas 7 PbY b+

he electroa hrs hag been nent or Pilmest [we fears frow the. :
letiob7" ' Clue the Co oftlonw and or: Neal sitvakon wp-they are eens |
They hed end bave 0? Ce ne a no femirse, have Cavsed mean spouse 40 Seperate .
$0 try lwhernal oragas: TRE ONE orth for peaitivedameg es.
Zalon} Know .

But | have hoon treabd worse twin <ferrosist-- | hate chaonethlag wrong in 2 yes.
But yet Shey cantnue to wand -fo *: “/ me,

ch het being Said Zam requesting Tyo million doitlers &r Lyle fnysbiec. |

pole! jwrele a teller Te Special Maeatia chorge sleven wripple aH aia mertelt
| also @mai] lofler to evr (ongressman —bol Het did not help.

ieller Lo wp. whiphe Actech.

Page 5 of 6
Case 7:20-mc-01220 Document 1-2. Filed on 12/04/20 in TXSD Page 9 of 11

 

 

 

GENERAL AFFIDAVIT

STATE OF “[EKAS
county or_/4idelgo

PERSONALLY came . and appganes before me, the undersigned. Not ry, the within
ladez—. who.is a resident.of pf«alelep

County, State of | SPiae , and makes this his/her statement and
General Affidavit upon oath and affirmation of belief and personal. knowledge that the
following. matters, facts and things set forth are true and correct to the best of his/her

     

Krowiedge: Tt; Migvel p- Yeladez, Corfily That the
AMcched Predvres are ln Lact ?P tcbures of
(insert Statement) MY body, dunes Show Pisce | ee se or any

ead, bstlocts and side of my legs vfrom
hea, 10 -T- 14 fod Present 4! mes
EL, nuqeel | Yaleder ; bls. cor hiby the pioteres

; hd PEAKES AL dO
showsong WFees aad Se a on ed the 39s

 

 

rom {nsi are also from ak
oo Atlic- et go/3
DATED this the.3 rdaay of December a-22 22 can.
MiP Arce! Yolcoke °

 

Signature of Ati ant

SWORN to subscribed before me, this Bray _Ptemby . 2090.

SOLEDAD T FLORES NOTARY PUBLIC
Notary ID #4590516

My Commission Expires
September 3, 2022

 

‘Oo [83 Fac On. A apes:

 

 

 
 

Case 7:20-mc-01220 Document 1-2 Filed on 12/04/20 in TXSD Page 10 of 11

a

Je [Eonora ble wudg Z

Plecse make a phone call and {ov will fred ock tam
under Invachigelton. if | give NoHite fhey will pr ew
de Something de Step it So You yoonrt S22 ny a
rE 1 cant qpka TeO- Hr dlesperrlhy need for wy li

Pegee Consiclr my Com plach tard lojrehor—-

i< o& TR ts growled t cen pre vse by suphernt $06 led
. : | ;

Neighbors and Lerdlords, poke! TNS Agency tol

ny Addie for thar easy ALee ss ~

TT 1 e\p _ Nobody
Peck Yow Honerchhe hudge glecse \

Tas been able +o hol fp and / hove J ust being dor duced

Earyday. .

This ts @ due ard zecvrete- slo ot whe + hes beor win Hen

TS? efLAuits faye heer 2 wpbsed:

ote Br Lhe. Applet to tracoet —
Gnd one 4a prode His ary body and alicia the Pidturas

 
/
1344 ev.10n) CASE 7:20-mc-01220 DogRayt towed SHeF/2o In TXSD Page 11 of 11

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet.
I. (a) PLAINTIFFS

Miguel A Valadez

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

N/a

Hidalgo

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)
DEFENDANTS

DEA Special Agent in Charge Steven Whipple Houston Div
Tenant who lives @ 2017 Ash Cir Edinburg, TX 78539

County of Residence of First Listed Defendant

 

Attorneys (If Known)

Harris
(IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

 

I. BASIS OF JURISDICTION (Pisce an “xX” in One Box Only)

 

TW. CITIZENSHIP OF PRIN CIPAL PARTIES (Place an “X” in One Box for Plaintiff

(For Diversity Cases Only) and One Box for Defendant)
[]1 U.S. Government [x]3 Federal Question PTF DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State LJ1  [_] 1  Icorporated or Principal Place [j4 (4
, of Business In This State

[]2. U.S. Government [_]4 Diversity Citizen of Another State [-]2 [-] 2 Incorporated and Principal Place []s5 Js

Defendant (Indicate Citizenship of Parties in Item I) of Business In Another State
Citizen or Subject of a L13 ([] 3. Foreign Nation [j« [Je

Foreign Country

 

IV. NATURE OF SUIT ae an "in in t One Box Only)

 

  
  
  

Click here for: Nature of Suit Code Descriptions.

   

 
   
    

OTHER STATUTES |.

 

 

 

 

 

 

 

 

 

 

110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure 422 Appeal 28 USC 158 375 False Claims Act
120 Marine 310 Airplane CT 365 Personal Injury ~ of Property 21 USC 881 423 Withdrawal 376 Qui Tam (31 USC
130 Miller Act 315 Airplane Product Product Liability [| 690 Other 28 USC 157 3729(a))
140 Negotiable Instrument Liability Cc 367 Health Care/ 400 State Reapportionment
[_] 150 Recovery of Overpayment 320 Assault, Libel & Pharmaceutical SS |_| 410 Antitrust
& Enforcement of Judgment Slander Personal Injury [ ] 820 Copyrights 430 Banks and Banking
151 Medicare Act |_| 330 Federal Employers’ Product Liability | | 830 Patent |_| 450 Commerce
152 Recovery of Defaulted Liability O 368 Asbestos Personal |_| 835 Patent - Abbreviated 460 Deportation
Student Loans 340 Marine Injury Product New-Drug Application [| 470 Racketeer Influenced and
(Excludes Veterans) H 345 Marine Product Liability | 840 Trademark Corrupt Organizations
[_] 153 Recovery of Overpayment Liability PERSONAL PROPERTY [| er | 880 Defend Trade Secrets | ] 480 Consumer Credit
of Veteran’s Benefits 350 Motor Vehicle 370 Other Fraud TOF Fair Labor Standards Act of 2016 (15 USC 1681 or 1692)
L_] 160 Stockholders’ Suits 355 Motor Vehicle 371 Truth in Lending Act |] 485 Telephone Consumer
[_] 190 Other Contract Product Liability [_] 380 Other Personal | 1720 Labor/Management SO: 2 SS Protection Act
195 Contract Product Liability | 360 Other Personal Property Damage Relations 861 HIA (13958 490 Cable/Sat TV
196 Franchise Injury | 385 Property Damage 740 Railway Labor Act 862 Black Lung (923) 850 Securities/Commadities/
|_| 362 Personal Injury - Product Liability 751 Family and Medical 863 DIWC/DIWW (405(g)) Exchange
Medical Malpractice Leave Act 864 SSID Title XVI |_| 890 Other Statutory Actions
ae z ce Te TEPRISONER PEELEIONS | |790 Other Labor Litigation [[ | 865 RSI (405(g)) |_| 891 Agricultural Acts
— 210 Land Condemnation 240 Other Civil Rights Habeas Corpus: | _|791 Employee Retirement 893 Environmental Matters
LJ 220 Foreclosure 441 Voting |] 463 Alien Detainee Income Security Act FERAT, FAX SUEFS | | 895 Freedom of Information
230 Rent Lease & Ejectment 442 Employment |_| 510 Motions to Vacate cT 870 Taxes es (U. S. Plaintiff Act
240 Torts to Land 443 Housing/ Sentence or Defendant) 896 Arbitration
245 Tort Product Liability Accommodations |_| 530 General [| 871 IRS—Third Paity 899 Administrative Procedure
L] 290 All Other Real Property | 445 Amer. w/Disabilities -[ | 535 Death Penalty a A ce 26 USC 7609 Act/Review or Appeal of
Employment Other: - 462 ‘Naturalization Application Agency Decision
| 446 Amer. w/Disabilities -[_ | 540 Mandamus & Other | |465 Other Immigration | 950 Constitutionality of
Other |_| 550 Civil Rights Actions State Statutes
| 448 Education |__| 555 Prison Condition
|_| 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
1! Original 2 Removed from 3 Remanded from. C4 Reinstated or [~] 5 Transferred from 6 Multidistrict 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S. Civil Statute under which you ate filing (Do not cite jurisdictional statutes unless diversity):

 

VI. CAUSE OF ACTION

 

Brief description of cause:

 

 

 

 

 

 

VII. REQUESTEDIN  ([] CHECKIF THISIS A CLASS ACTION DEMAND $ CHECK. YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: [ }¥es [_]No
VII. RELATED CASE(S)
IF ANY (Bee instructions) an DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
